             Case 1:18-cv-02442-ER Document 87 Filed 08/10/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
         8/10/2020            SOUTHERN DISTRICT OF NEW YORK


 NOW-CASTING ECONOMICS, LTD.,
                                                              No. 18-cv-02442 (RJS)
                          Plaintiff,
                       -v.-
 ECONOMIC ALCHEMY LLC,                               [PROPOSED] ORDER APPROVING
                                                       WITHDRAWAL OF COUNSEL
                          Defendant.                      JOEL G. MACMULL

 ECONOMIC ALCHEMY LLC,
                         Counterclaim Plaintiff,
                       -v.-
 NOW-CASTING ECONOMICS, LTD.,
                          Counterclaim Defendant.


         The motion to withdraw the appearance of Joel G. MacMull as counsel of record for

defendant/counterclaim plaintiff, Economic Alchemy, LLC (“Defendant”), pursuant to Local Civil

Rule 1.4 of the Local Rules of this Court, is hereby GRANTED.



SO ORDERED:

Dated: August ____,
               10 2020



                                                         _____________________________
                                                         Hon. Edgardo Ramos, USDJ




4820-9995-3863, v. 1
